Citation Nr: 1000222	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee disorder.

2.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease, left knee.

3.  Entitlement to an increased evaluation in excess of 10 
percent for tendinitis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to July 2001.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision prepared 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, and issued by the 
Nashville, Tennessee RO.
 
The Veteran requested a hearing before the Board.  A Travel 
Board hearing was conducted in July 2009 before the 
undersigned.

The claims for service connection for a right knee disorder 
and for an increased evaluation in excess of 10 percent for 
tendinitis, left knee, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected left knee degenerative joint 
disease is confirmed on radiologic evaluation, and is 
manifested by noncompensable limitation of flexion, and by 
limitation of extension to 10 degrees, with consideration of 
pain.


CONCLUSION OF LAW

Criteria for an evaluation in excess of 10 percent for left 
knee degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an increased 
evaluation for his service-connected left knee degenerative 
joint disability.  Before assessing the merits of the appeal, 
VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The claimant is also entitled to notice of 
the criteria for assigning a disability rating and for 
assigning an effective date for an increased rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  VA is not required 
to advise the Veteran to submit evidence of the effect that 
such worsening or increase had on the claimant's employment 
and daily life, or to provide claimant-tailored notice of any 
applicable criteria for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result).  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  If VA does not provide pre-adjudicative notice of 
any of element necessary to substantiate the claim, that the 
burden is on the claimant to show that prejudice resulted 
from a notice error, rather than on VA to rebut presumed 
prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

In this case, the duty to notify was satisfied by way of 
letters sent to the Veteran in November 2006, March 2008, May 
2008, and July 2008.  The November 2006 letter was sent prior 
to the initial RO decision in this matter.  The 2006 letter 
informed the Veteran of the criteria for an increased 
evaluation for left knee disability.  VA informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  The appellant was told that he 
should inform the VA of any additional records or evidence 
necessary for his claims for increased evaluations.  The 
November 2006 letter included information complying with 
Dingess.  

The Veteran does not allege that he has been prejudiced, with 
respect to the issue addressed in this decision, by any lack 
of notice and none is apparent from the record.  In this 
case, the Veteran received both pre-adjudicative notice, and 
post-adjudicative notices in 2008 followed by readjudication 
of the claim and issuance of a statement of the case in June 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to an error in notice has been 
overcome in this case, because the testimony provided by the 
Veteran at his July 2009 Travel Board hearing demonstrate 
that the claimant has actual knowledge of the evidence 
required to substantiate the increased evaluation claim at 
issue.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(2009).  Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of a claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has been afforded VA examinations of the left knee.  
VA and private clinical records have been obtained.  

The Veteran testified before the Board in July 2009.  He 
testified that no additional records were available.  The 
Board notes that, although additional clinical records are 
sought in the Remand appended to this decision, those 
clinical records are relevant only to the claims addressed in 
the Remand, and would not affect evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, the only issue addressed in 
this decision.  

Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Claim for increased disability evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Consideration must be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a Veteran has traumatic arthritis, that disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  
The criteria used for evaluation under DC 5010 are those 
specified in DC 5003, the criteria for evaluating 
degenerative arthritis.  Degenerative arthritis established 
by radiologic findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  DC 5003 further 
states that, where limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion, 
to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a.  

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II.  Under DC 5260, also found at  a noncompensable 
rating is assigned when flexion of the knee is limited to 
60 degrees; a 10 percent rating is assigned when flexion is 
limited to 45 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a 
noncompensable rating is assigned when extension of the knee 
is limited to 5 degrees; when extension is limited to 10 
degrees, a 10 percent rating may be assigned.  Separate 
ratings under Diagnostic Code 5260 for limitation of flexion 
of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  VAOPGCPREC 09-04.  

Where a Veteran has degenerative joint disease which is 
evaluated under DC 5003, a separate, compensable evaluation 
may be assigned under DC 5257 if the Veteran also has knee 
instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97 (compensating claimant for separate functional 
impairments under DCs 5257 and 5003 does not constitute 
pyramiding).  DC 5257, which rates impairment based on 
recurrent subluxation or lateral instability of the knee, 
provides a 10 percent evaluation where there is evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.  

Adequate consideration of functional impairment, including 
impairment from painful motion, weakness, fatigability, and 
incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Facts and analysis

Historically, the Veteran sought service connection for left 
knee disability in August 2001.  The Veteran's service 
treatment records disclosed diagnosis and treatment of a left 
knee injury in service, including surgical treatment.  By a 
rating decision issued in April 2002, service connection was 
granted for degenerative joint disease, left knee and for 
tendinitis, left knee.  The Veteran's degenerative joint 
disease was evaluated as 10 percent disabling under DC 5010; 
other left knee disability was evaluated as 10 percent 
disabling under DC 5257.  By a claim submitted in October 
2006, the Veteran sought an increased evaluation for left 
knee disability.  As noted in the Introduction, the claim for 
an increased evaluation for left knee disability other than 
degenerative joint disease is discussed further in the 
Remand.  

VA outpatient treatment records beginning in October 2005, a 
year prior to the Veteran's October 2006 claim for an 
increased evaluation, disclose that the Veteran sought 
podiatric care.  In November 2005, the Veteran complained of 
left knee pain.  He requested evaluation of his left knee 
brace.  He indicated that it needed refitting, as he had been 
using it for some time.  He reported that his work as a mail 
carrier required him to walk 8 miles per day.  The Veteran 
was referred to orthotics for refitting of the knee brace.  
The Veteran's statement that he was able to walk eight miles 
each day he worked as a mail carrier is persuasive evidence 
that an evaluation in excess of 10 percent for degenerative 
joint disease, left knee, was not warranted at that time.  

In June 2006, the Veteran reported that his anti-inflammatory 
medications were no longer effective for his knee pain.  This 
evidence demonstrates that the Veteran continued to meet the 
criteria for a 10 percent evaluation for his left knee 
degenerative joint disease, but this evidence does not meet 
any criterion for an evaluation in excess of 10 percent.  

On VA examination conducted in December 2006, the Veteran had 
flexion to 90 degrees, with pain beginning at 80 degrees, and 
was able to extend the knee to 0 degrees, with pain beginning 
at 10 degrees.  This evidence establishes that the Veteran 
did not meet the criteria for a compensable evaluation for 
limitation of flexion, but, with consideration of pain, did 
meet the criteria for a 10 percent evaluation for limitation 
of extension.  DCs 5260, 5261.  However, a 10 percent 
evaluation is already in effect for the Veteran's left knee 
degenerative disease.  The Veteran is not entitled to a 10 
percent evaluation under both DC 5010 and under DC 5261, as 
the regulation provides that a 10 percent evaluation for 
degenerative arthritis cannot be combined with a rating based 
on limitation of motion.  DC 5003, Note 1.  

VA outpatient clinical records from December 2006 through May 
2007 reflect that the Veteran did not seek additional 
treatment for his left knee during that period.  No criterion 
for an increased evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is warranted 
during this period.

May 2008 private magnetic resonance imaging disclosed 
postsurgical changes consistent with the Veteran's prior 
surgeries, including hardware in the tibia and in the femur.  
This evidence is consistent with objective evidence of 
degenerative joint disease on radiologic examination, so as 
to meet the criteria for a 10 percent evaluation under DC 
5003 or DC 5010, but does not assist the Veteran to establish 
entitlement to a higher rating.  

February 2009 VA outpatient treatment notes reflect that the 
Veteran complained of frequent locking and catching.  
Extension was limited to 10 degrees.  There was coarse 
audible crepitus with full extension.  The February 2009 VA 
outpatient treatment note reflects that the Veteran was able 
to flex his knee to 90 degrees with pain, but does not state 
where in the range of flexion the Veteran's pain began. 

At the time of his July 2009 Travel Board hearing, the 
Veteran testified that he used a rigid unloader brace with a 
hinge.  He continued to work as a mail carrier, but had been 
given a shorter delivery route.  He testified that he was 
unable to bend his knee to 90 degrees without it hurting.  He 
estimated that he had lost 40 to 50 percent of his ability to 
flex the left knee that he had after the first surgery.  The 
Veteran's testimony that he continued to work as a mail 
carrier demonstrates that the Veteran retained significant 
functional use of the left knee in flexion and extension, 
given the Veteran's description of his physical duties.  

This evidence demonstrates that, despite lack of precise 
measurement of the Veteran's retained extent of flexion 
without pain at the time of the February 2009 VA evaluation, 
the Veteran does not, as a matter of fact, meet or 
approximate limitation of flexion to 45 degrees, even with 
consideration of pain, since the Veteran did not testify that 
he had pain with walking over curbs or up steps or that he 
avoided or had difficulties with such features, which would 
be expected in the type of mail carrier duties the Veteran 
described.  The Board finds, as a matter of fact, that the 
criteria for a separate, compensable, 10 percent evaluation 
for limitation of flexion of the left knee are not met.  

The Board notes that limitation of flexion to 45 degrees 
would warrant a separate, compensable, 10 percent evaluation 
under DC 5260, as noted above.  VAOPGCPREC 09-04.  The 
Veteran's statement that he had lost 40 to 50 percent of his 
ability to flex his left knee is consistent with his 
statement that he was unable to flex the left knee to 90 
degrees without pain, but does not warrant a finding that the 
Veteran's ability to flex his knee without pain was limited 
to or approximated 45 degrees, so as to warrant a compensable 
evaluation for limitation of flexion.  

The Board has considered whether the Veteran's limitation of 
flexion and extension, with consideration of pain, meets any 
criterion for an evaluation in excess of 10 percent under DCs 
5003 and 5010 at any time during the evaluation period.  In 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  If the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, assignment of staged ratings would be 
necessary. 

The level of disability must be evaluated during the period 
beginning one year before the claim was filed.  The Board has 
considered whether the Veteran's left knee degenerative 
disease symptoms increased in severity in the year prior to 
his October 2006 application for an increased rating, or at 
any time thereafter during the pendency of the appeal.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

However, the evidence during the relevant period demonstrates 
that no criterion for an evaluation in excess of 10 percent 
for degenerative joint disease, left knee, was met at any 
time during the pendency of the appeal, including from 
October 2005 through October 2006 or at any time thereafter.  
DCs 5003, 5010, 5260, 5261.  However, this finding 
encompasses only those symptoms of left knee disability 
addressed in DCs 5003, 5010, 5260, and 5261.  This finding 
does not include any symptom of knee disability addressed in 
any other Diagnostic Code.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for disability due to degenerative joint 
disease, left knee.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  The claim must be denied.



ORDER

The appeal for an evaluation in excess of 10 percent for 
degenerative joint disease, left knee, is denied.


REMAND

At his July 2009 Travel Board hearing, the Veteran testified 
that his VA providers and his private physician had advised 
him that his right knee disorder was caused or aggravated by 
his service-connected left knee disability.  The Veteran 
submitted a May 2008 private treatment record which states 
that the physician had a lengthy discussion with the Veteran 
regarding the etiology of a right knee disorder.  Although 
this evidence is neither favorable nor unfavorable to the 
Veteran's claim, when considered in light of the Veteran's 
testimony, this evidence is sufficient, in the Board's 
opinion, in light of the Veteran's testimony, to require that 
VA provide an examination as necessary to obtain a more 
specific medical opinion.  McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

On VA examination conducted in December 2006, the Veteran 
reported locking of the knee one to three times per month.  
The Veteran also reported repeated effusions.  The examiner 
stated that there was no instability and no meniscus 
abnormality.  However, a private magnetic resonance imaging 
(MRI) evaluation conducted in May 2008 discloses a focal tear 
in the medical meniscus.  The evidence should be reviewed to 
determine whether evaluation for impairment of a meniscus is 
appropriate.

Moreover, although the VA examiner stated that the Veteran 
had no instability of the left knee, the Board notes that 
examiner did not comment on the fact that the Veteran had 
undergone surgical treatment of the anterior cruciate 
ligament (ACL) and of the posterior cruciate ligament (PCL).  
Moreover, the May 2008 MRI disclosed possible further tear of 
the PCL.  The Veteran is entitled to a more current 
evaluation of the stability of the left knee.

The Veteran underwent four knee surgeries in service.  The 
Board finds operative reports of only two surgeries in the 
service treatment records.  An attempt to obtain records of 
the other two surgeries should be made.  Additionally, the 
Veteran's private physicians have recommended that he undergo 
additional left knee surgery.  Evidence related to this 
recommendation should be sought, as it is relevant to the 
severity of the Veteran's left knee disability at issue.

Then, the claim for an increased evaluation for left knee 
tendinitis should be further evaluated, since the assigned 
Diagnostic Code, DC 5257, encompasses instability, but not 
locking or post-surgical symptoms related to articular 
cartilage or impairment of the tibia and fibula.    

The Veteran must be advised of the importance of reporting to 
all scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
identify the facility or provider at which 
surgical procedures were performed on the left 
knee in 2000 (ACL replacement) and 2001 
(removal of two screws).  If these procedures 
were conducted by a military medical facility, 
attempt to obtain the records through the 
National Personnel Records Center.  If the 
procedures were performed at private 
facilities, attempt to obtain the records from 
the identified facility.  

2.  Afford the Veteran an opportunity to 
identify any non-VA treatment of his right 
knee from May 2008 to the present.  Request 
identified records.

3.  Obtain the Veteran's VA clinical records 
from February 2009 to the present.  

4.  The Veteran should be afforded VA 
examination of the right knee.  The examiner 
should state whether any disorder of the right 
knee is present, and should assign a diagnosis 
for each right knee disorder present, if any.  

If a diagnosis of a right knee disorder other 
than pain is assigned, the examiner should 
provide an opinion, for each diagnosed right 
knee disorder, as to whether it at least as 
likely as not (a 50 percent, or greater, 
likelihood) that the disorder was incurred in 
service, or is the result of, or is 
etiologically related to, service-connected 
left knee disabilities.  

If a diagnosed right knee disorder is not due 
to service-connected left knee disabilities, 
the examiner should provide an opinion as to 
whether it at least as likely as not (a 50 
percent, or greater, likelihood) that the 
disorder is aggravated by service-connected 
left knee disabilities.    

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

5.  Afford the Veteran a VA examination of the 
left knee.  The claims folder and a complete 
copy of this remand must be provided to the 
examiner.  Any necessary diagnostic testing 
should be conducted.  The examiner should 
state whether there is subluxation or lateral 
instability and describe the severity, if 
present.  The examiner should state whether 
there is a dislocated semilunar cartilage or 
whether a dislocated semilunar cartilage has 
been removed previously.  The examiner should 
describe whether there is impairment of the 
tibia and fibula, and, if so, describe the 
manifestations of such impairment.  The 
examiner should state whether there is 
increased severity of any symptom of left knee 
disability after repeated motions.  The 
examiner should describe any incoordination.  
The examiner should describe any other 
functional limitation(s) on use of the left 
knee or any increase in pain due to repeated 
use of the left knee.  

6.  When all directed development has been 
conducted and the requested records are 
associated with the claims file, readjudicate 
the claims on appeal.  If such action does not 
resolve each issue on appeal, a supplemental 
statement of the case should be issued.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


